     FillCase
          in this 16-40084         Doc the
                  information to identify 60case:
                                               Filed             02/19/21 Entered 02/19/21 18:07:40                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              ADAM KEITH BELMAR


     Debtor 2              JENNIFER LYNN BELMAR
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          16-40084




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    HOME POINT FINANCIAL CORP                                               8

 Last 4 digits of any number you use to identify the debtor's account                         3   7   1   1

 Property Address:                              211 WEBB LANE
                                                IMPERIAL, MO 63052




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $        253.78

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $        253.78

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $           -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $           -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $           -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $           -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $        253.78



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-40084               Doc 60   Filed 02/19/21 Entered 02/19/21 18:07:40                                   Main Document
                                                      Pg 2 of 4


Debtor 1     ADAM KEITH BELMAR                                                Case number   (if known)   16-40084
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    02/19/2021


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 16-40084         Doc 60     Filed 02/19/21 Entered 02/19/21 18:07:40                                   Main Document
                                                  Pg 3 of 4


Debtor 1     ADAM KEITH BELMAR                                            Case number   (if known)   16-40084
             Name




History Of Payments
Part 2 - b
Claim ID Name                     Creditor Type              Date         Check #   Posting Description                 Amount
4        STONEGATE MORTGAGE       Mortgage Arrearage         04/30/2016   1380014   Principal Paid                         15.87
4        STONEGATE MORTGAGE       Mortgage Arrearage         05/31/2016   1382572   Principal Paid                          4.85
4        STONEGATE MORTGAGE       Mortgage Arrearage         06/30/2016   1385060   Principal Paid                          4.84
4        STONEGATE MORTGAGE       Mortgage Arrearage         07/30/2016   1387599   Principal Paid                          4.84
4        STONEGATE MORTGAGE       Mortgage Arrearage         08/31/2016   1390066   Principal Paid                          4.84
4        STONEGATE MORTGAGE       Mortgage Arrearage         09/30/2016   1392503   Principal Paid                          4.84
4        STONEGATE MORTGAGE       Mortgage Arrearage         10/31/2016   1394932   Principal Paid                          4.88
4        STONEGATE MORTGAGE       Mortgage Arrearage         11/30/2016   1397372   Principal Paid                          4.87
4        STONEGATE MORTGAGE       Mortgage Arrearage         12/31/2016   1399758   Principal Paid                          4.87
4        STONEGATE MORTGAGE       Mortgage Arrearage         01/31/2017   1402109   Principal Paid                          4.86
4        STONEGATE MORTGAGE       Mortgage Arrearage         02/28/2017   1404506   Principal Paid                          5.97
4        STONEGATE MORTGAGE       Mortgage Arrearage         04/29/2017   2004226   Principal Paid                         11.83
4        STONEGATE MORTGAGE       Mortgage Arrearage         05/31/2017   2006603   Principal Paid                          5.92
4        STONEGATE MORTGAGE       Mortgage Arrearage         06/30/2017   2008961   Principal Paid                          5.93
4        HOME POINT FINANCIAL CORPMortgage Arrearage         08/31/2017   2012684   Principal Paid                         11.30
4        HOME POINT FINANCIAL CORPMortgage Arrearage         09/30/2017   2014974   Principal Paid                          5.29
4        HOME POINT FINANCIAL CORPMortgage Arrearage         11/30/2017   2019500   Principal Paid                         10.58
4        HOME POINT FINANCIAL CORPMortgage Arrearage         12/30/2017   2021805   Principal Paid                          5.30
4        HOME POINT FINANCIAL CORPMortgage Arrearage         01/31/2018   2023986   Principal Paid                          5.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         02/28/2018   2026176   Principal Paid                          5.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         03/31/2018   2028435   Principal Paid                          5.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         04/30/2018   2030683   Principal Paid                         20.40
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/31/2018   2032893   Principal Paid                         13.14
4        HOME POINT FINANCIAL CORPMortgage Arrearage         06/30/2018   2035102   Principal Paid                          5.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         07/31/2018   2037269   Principal Paid                         10.99
4        HOME POINT FINANCIAL CORPMortgage Arrearage         08/31/2018   2039494   Principal Paid                          6.04
4        HOME POINT FINANCIAL CORPMortgage Arrearage         09/29/2018   2041616   Principal Paid                          6.04
4        HOME POINT FINANCIAL CORPMortgage Arrearage         10/31/2018   2043740   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         11/30/2018   2046478   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         12/28/2018   2048654   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         01/31/2019   2050717   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         02/28/2019   2052797   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         03/26/2019   2052797   Cancelled Check To Creditor/Principal -5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         03/30/2019   2054882   Principal Paid                          5.98
4        HOME POINT FINANCIAL CORPMortgage Arrearage         04/30/2019   2056995   Principal Paid                         11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal -11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal 11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal -11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   0500796   Manual Check To Creditor/Principal     11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/28/2019   0500796   Cancelled Check To Creditor/Principal -11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/28/2019   0500808   Manual Check To Creditor/Principal     11.96
4        HOME POINT FINANCIAL CORPMortgage Arrearage         05/31/2019   2059167   Principal Paid                          5.88
4        HOME POINT FINANCIAL CORPMortgage Arrearage         06/29/2019   2061334   Principal Paid                          3.91
                                                                                          Total for Part 2 - b:          253.78




Form 4100N                                   Notice of Final Cure Payment                                                  page 3
    Case 16-40084         Doc 60   Filed 02/19/21 Entered 02/19/21 18:07:40                                 Main Document
                                                Pg 4 of 4


Debtor 1     ADAM KEITH BELMAR                                        Case number   (if known)   16-40084
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     February 19, 2021, with the United States Bankruptcy Court, and has been served on the parties in
     interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
     List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on February 19, 2021.

                                                          HOME POINT FINANCIAL CORP
     ADAM KEITH BELMAR                                    11511 LUNA RD
     JENNIFER LYNN BELMAR                                 STE 300
     211 WEBB LN                                          FARMERS BRANCH, TX 75234
     IMPERIAL, MO 63052

     SOTTILE & BARILE LLC
     394 WARDS CORNER RD
     STE 180
     LOVELAND, OH 45140
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                                page 4
